[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
A motion for judgment in accordance with a stipulation between the parties having been presented and appraisal reports submitted by the parties having been considered and the stipulation between the parties having been approved, it is hereby ORDERED: that the motion for judgment be granted this 5th day of July, 1995. CT Page 8287
George D. Stoughton State Trial Referee
John D. Brennan State Trial Referee
John M. Alexander State Trial Referee